Exhibit 10.45

Dominion Resources, Inc.

2009 Base Salaries for Named Executive Officers*

The 2009 base salaries for Dominion’s named executive officers are as follows:
Thomas F. Farrell, II, Chairman, President and Chief Executive
Officer–$1,200,000; Thomas N. Chewning, Executive Vice President and Chief
Financial Officer–$697,513; Mark F. McGettrick, Executive Vice President
(President and Chief Executive Officer–Dominion Generation)–$650,900; Paul D.
Koonce, Executive Vice President (Chief Executive Officer–Dominion
Energy)–$497,900; and David A. Christian (President and Chief Nuclear
Officer–Dominion Nuclear)–$553,800.

 

* Effective March 1, 2009